Citation Nr: 0926871	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-18 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for Dupuytren's contracture with arthritis of the 
left foot.  

2.  Entitlement to a disability rating in excess of 20 
percent for traumatic arthritis of the lumbar spine.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for an anterior compression fracture at the T6 level.  

4.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1969 to October 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  

In his January 2005 notice of disagreement, the Veteran 
sought to reopen his claim of entitlement to service 
connection for Dupuytren's contracture of the right foot.  It 
does not appear from the record that any action has been 
taken on this claim, and as such, this claim is REFERRED to 
the RO for adjudicative action.  

The claim of service connection for a cervical spine 
disorder, claimed as a neck disorder, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's Dupuytren's contracture with arthritis of 
the left foot is manifested by moderately severe symptoms of 
pain, contracted toes, and limitation of motion.  

2.  The Veteran's traumatic arthritis of the lumbar spine is 
manifested by moderate limitation of motion of the 
thoracolumbar spine, with flexion in excess of 30 degrees; it 
is not manifested by ankylosis, incapacitating episodes, or 
forward flexion to 30 degrees or less.  

3.  The Veteran's thoracic spine disability is manifested by 
pain and limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for Dupuytren's contracture with arthritis of the 
left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 
(2008).  

2.  The criteria for a disability evaluation in excess of 20 
percent for traumatic arthritis of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5292 (2003); Diagnostic 
Code 5243 (2008).  

3.  The criteria for a disability evaluation in excess of 10 
percent for an anterior compression fracture at the T6 level 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5291 (2003); 
Diagnostic Codes 5235, 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
October 2003 and November 2008.  The October 2003 letter was 
sent prior to the initial RO decision that is the subject of 
this appeal.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The November 2008 
letter also provided the Veteran with the language of the 
applicable diagnostic codes.  While this letter was not sent 
until after the initial adjudication of the claims, the 
claims were subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in October 2003 and March 2009, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Increased Rating Claims

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

A. Left Foot Disability

Relevant Laws and Regulations

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6 (2008).  

Facts and Analysis

The Veteran was granted service connection for Dupuytren's 
contracture of the left foot in an August 1987 rating 
decision.  A disability rating of 20 percent was assigned 
under Diagnostic Code 5284, effective as of October 7, 1986.  
VA received the Veteran's claim for an increased disability 
rating in June 2003.  However, the preponderance of the 
evidence of record demonstrates that the Veteran is not 
entitled to a disability rating in excess of 20 percent for 
his service-connected left foot disability.  

The Veteran was afforded a VA examination of his feet in 
October 2003.  The examiner noted that the Veteran had a 6 
centimeter (cm) scar on the sole of the left foot.  All toes 
were contracted at the distal interphalangeal joints.  The 
examiner also noted the presence of a 14 cm scar on the 
plantar surface of each great toe to the heel that was very 
tender.  The examiner noted that there was evidence of 
painful motion, edema, instability, weakness and tenderness.  
The Veteran's gait was noted to be fair when wearing his 
shoes, but there were limitations on standing and walking 
that necessitated the use of a cane.  The examiner diagnosed 
the Veteran with Dupuytren's contractures of the distal 
interphalangeal joints of all toes with a history of two 
attempted corrective surgeries.  The examiner also assigned a 
diagnosis of degenerative joint disease confirmed by X-ray. 

The Veteran was afforded an additional VA examination of the 
feet in January 2009.  Upon examination, the Veteran reported 
a history of bilateral contractures of the plantar fascia.  
The Veteran also indicated that he was capable of walking 1 
to 2 blocks with properly fitted shoes, but without such 
shoes, he can walk very little and only on carpeted surfaces 
because of pain.  Examination of the left foot revealed a 
cavus arch with a surgical scar and some persistent 
contracture of the plantar fascia.  The toes were noted to be 
in reasonably good alignment at the time of examination due 
to the surgical procedures that were performed in the past.  
The examiner noted that the motion of the joints was somewhat 
tight, but upon repetition, there was no additional loss of 
motion due to pain, weakness, fatigue or incoordination.  The 
examiner diagnosed the Veteran with bilateral plantar fascia, 
status post excision of the plantar fascia and correction of 
contractures of the toes of the left foot.  

The record also contains a number of VA outpatient treatment 
records regarding the Veteran's left foot disability.  An 
August 2005 podiatry note indicates that the Veteran was seen 
with complaints of painful and elongated toenails as well as 
recurrent lesions.  It was also noted that the surgical areas 
of the feet were doing well and that the Veteran was happy 
with the results.  The examiner ordered new custom footwear 
for the Veteran.  A February 2007 VA podiatry note again 
indicates that the incision site was well-healed, and 
replacement custom footwear was again ordered.  

Based on the above evidence, the Board finds that the Veteran 
is not entitled to a disability rating in excess of 20 
percent for his left foot disability.  Under Diagnostic Code 
5284; moderately severe residuals of foot injuries are rated 
20 percent disabling and severe residuals of foot injuries 
are rated 30 percent disabling.  38 C.F.R. § 4.71a.  
According to the Veteran's October 2003 VA examination, the 
Veteran had contracted toes with pain on motion, edema, 
instability, weakness and tenderness.  However, it was noted 
that with the use of corrective shoes and a cane, the Veteran 
was able to ambulate with a fair gait.  Upon examination in 
March 2009, the examiner noted that the Veteran's toes were 
in reasonably good alignment and that the Veteran was able to 
walk several blocks when wearing his corrective shoes.  It 
was noted that motion of the joints was somewhat tight, but 
there was no additional loss of motion due to pain, weakness, 
fatigue, or incoordination upon repetition.  

Therefore, the evidence establishes that the Veteran is still 
capable of ambulation with the use of assistive devices.  In 
fact, the Veteran was noted to be able to walk 2 blocks 
despite his foot disability.  There is evidence of pain, 
limitation of motion, and weakness, but not to such a degree 
that the Veteran is unable to stand, walk or move and use the 
left foot.  Therefore, the Veteran's symptomatology is better 
characterized as "moderately severe" rather than as 
"severe."  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained more or less constant 
throughout the course of the period of the appeal.  As such, 
staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 20 percent for 
Dupuytren's contracture with arthritis of the left foot must 
be denied.  

B. Spinal Claims

Increased Rating for Traumatic Arthritis of the Lumbar Spine

Relevant Facts and Regulations

The Veteran contends that he is entitled to a disability 
rating in excess of 20 percent for service-connected 
traumatic arthritis of the lumbar spine.  For historical 
purposes, service connection was granted for this disability 
in a December 1988 rating decision.  A disability evaluation 
of 10 percent was assigned under Diagnostic Code 5010, 
effective as of October 7, 1986.  The Veteran's disability 
rating was increased to 20 percent under Diagnostic Code 5292 
in a September 1999 rating decision, effective as of March 
23, 1999.  VA received the Veteran's claim for an increased 
disability rating in June 2003.  

The Veteran was afforded a VA examination of the lumbar spine 
in October 2003.  The Veteran complained of pain, weakness, 
stiffness, fatigability and lack of endurance.  The Veteran 
reported having periods of flare-up when he overworked his 
back, and the examiner predicted that the Veteran had an 
additional 10 percent functional impairment during these 
flare-ups.  Range of motion measurements were taken as part 
of the examination.  The Veteran was found to have forward 
flexion to 72 degrees, extension to 24 degrees, right lateral 
flexion to 16 degrees and left lateral flexion to 12 degrees.  
The examiner noted that additional motion was prohibited due 
to pain.  A diagnosis of post-traumatic degenerative joint 
disease of the lumbosacral spine with loss of function due to 
pain was assigned.  

The Veteran was afforded an additional VA spine examination 
in January 2009.  The Veteran reported having a constant dull 
ache in his lower spine.  Examination of the lumbar spine 
revealed loss of the normal lumbar lordosis.  The examiner 
noted that the Veteran had very limited motion in the lumbar 
spine but specific range of motion measurements were not 
provided upon examination.  The examiner did opine that the 
Veteran had virtually 0 degrees of lateral bending or lateral 
rotation.  The examiner did note that the Veteran was able to 
get in and out of his chair quickly and with ease and was 
able to get on and off of the examining table the same way.  
The Veteran was noted to walk with a mild antalgic gait while 
using a cane for support, but the Veteran reported that his 
walking was primarily limited by his foot condition.  A 
diagnosis of degenerative joint disease of the thoracic and 
lumbar spine was assigned.  Motor and sensory examination 
were within normal limits.  

The Veteran was seen for an additional VA spine examination 
in March 2009 due to the lack of range of motion measurements 
provided in the January 2009 examination report.  The 
examiner found that the Veteran had forward flexion of the 
lumbar spine to 80 degrees, extension to 10 degrees, left 
lateral flexion to 20 degrees, left lateral rotation to 30 
degrees, right lateral flexion to 20 degrees and right 
lateral rotation to 30 degrees.  The examiner noted that 
there was objective evidence of pain upon repetition but that 
there was no additional limitation of motion after three 
repetitions of range of motion.  

Throughout the course of this appeal, the Veteran's service-
connected osteoarthritis of the lumbar spine has been rated 
as 20 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  During the pendency of this 
appeal, and as pertinent to this Veteran's disability, the 
rating criteria for evaluating disabilities of the spine were 
amended, effective September 26, 2003.  The Board is required 
to consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for this disability is warranted.  

VA's Office of General Counsel (OGC) has concluded that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-2000.  What remains 
unclear, however, is whether the "old" criteria can be 
applied prospectively, although the OGC, in VAOPGCPREC 7-2003 
seems to indicate (this opinion is not entirely clear) that 
VA is no longer obligated to apply superseded rating schedule 
provisions prospectively for the period subsequent to the 
issuance of the revised rating criteria.  In any event, and 
given the confusing nature of this opinion, the Board, in 
giving the Veteran all due consideration, will apply the old 
criteria prospectively.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

As no neurologic component has been medically associated with 
the Veteran's service-connected osteoarthritis of the lumbar 
spine (see the March 2003 and the January 2009 VA examination 
reports), consideration of a separate disability evaluation 
for neurological manifestations is not warranted.  See38 
C.F.R. § 4.71a, Note (1).  




Evaluation Prior to September 2003 and Thereafter

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Under Diagnostic 
Code 5292, moderate limitation of motion of the lumbar spine 
warrants a 20 percent disability evaluation and the highest 
rating allowable pursuant to this Diagnostic Code, 
40 percent, will be awarded upon evidence of severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

The Veteran was afforded VA examination of the spine in 
October 2003.  The Veteran was found to have forward flexion 
to 72 degrees, extension to 24 degrees, right lateral flexion 
to 16 degrees and left lateral flexion to 12 degrees.  The 
examiner noted that additional motion was prohibited due to 
pain.  Range of motion measurements were again taken in March 
2009, revealing forward flexion of the lumbar spine to 80 
degrees, extension to 10 degrees, left lateral flexion to 20 
degrees, left lateral rotation to 30 degrees, right lateral 
flexion to 20 degrees and right lateral rotation to 30 
degrees.  Pain was noted on active range of motion.

Therefore, the next-higher disability rating of 40 percent is 
not warranted under Diagnostic Code 5292, as there is no 
evidence of severe limitation of motion.  38 C.F.R. § 4.71a.  
Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  38 C.F.R. § 4.71a, Note (2) 
(2008).  Therefore, the Veteran's limitation of motion is 
best characterized as "moderate" rather than "severe," 
even when considering pain and functional limitation.  As 
such, the next-higher disability rating of 40 percent is not 
warranted under Diagnostic Code 5292.  

As a final matter, the Board recognizes that the January 2009 
VA examiner concluded that the Veteran had very limited 
motion in the lumbar spine, with virtually 0 degrees of 
lateral bending or lateral rotation.  However, this assertion 
does not appear to be accurate, since the medical evidence 
prior to this examination, and additional VA examination just 
2 months later, revealed that the Veteran had maintained a 
significant range of motion of the lumbar spine.  
Furthermore, the January 2009 examiner indicated that the 
Veteran was able to get in and out of his chair and off of 
the examination table easily and quickly.  This does not seem 
consistent with the later assertion that the Veteran had 
"very" limited motion of the lumbar spine.  As such, the 
Board finds this examiner's references to range of motion to 
be of little probative value.  

Evaluation Subsequent to September 2003

Under the criteria effective September 26, 2003, arthritis of 
the lumbar spine is to be evaluated under the general rating 
formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2006).  

Under this rating formula, with or without symptoms such as 
pain, stiffness or aching in the area of the spine affected 
by residuals of injury or disease, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees, but not greater than 30 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  The next-higher disability rating for 
impairment of the thoracolumbar spine is 40 percent, which is 
warranted when forward flexion of the thoracolumbar spine is 
to 30 degrees or less, or, there is favorable ankylosis of 
the entire thoracolumbar spine.  

As already discussed, the Veteran was noted to have forward 
flexion of the lumbar spine to 72 degrees in October 2003.  
The Veteran had a combined lumbar spine range of motion of 
124 degrees during this examination.  The Board notes that 
the combined range of motion is deceptively low during this 
examination since the examiner did not indicate what the 
Veteran's range of left and right lateral rotation were.  
Subsequently during the March 2009 VA examination, the 
Veteran was found to have forward flexion of the 
thoracolumbar spine to 80 degrees.  The Veteran had a 
combined thoracolumbar spine range of motion of 190 degrees 
during this examination.  Therefore, the evidence 
demonstrates that the Veteran has been capable of forward 
flexion in excess of 30 degrees and has had a combined range 
of motion in excess of 120 degrees throughout the appeal 
period.  There is also no evidence of ankylosis of the 
thoracolumbar spine.  Therefore, the evidence of record does 
not suggest that the Veteran has been entitled to the next-
higher disability rating of 40 percent for limitation of 
motion of the thoracolumbar spine at any time during the 
pendency of this claim.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2008).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  

However, even when applying the above DeLuca criteria, the 
Board still finds that the Veteran's limitation of motion is 
insufficient to warrant the next-higher 40 percent disability 
evaluation.  Upon examination in October 2003, the Veteran 
was found to not be able to flex past 72 degrees due to pain.  
The March 2009 VA examiner found that the Veteran had flexion 
to 80 degrees despite pain.  The January 2009 examiner also 
noted that the Veteran was able to get up from his seat 
quickly and easily, indicating that the Veteran was not 
significantly limited due to pain at this time.  The October 
2003 VA examiner did note that the Veteran experienced an 
additional 10 percent of functional impairment, but this 
additional impairment would not result in limitation of 
forward flexion to 30 degrees or less.  As such, the evidence 
does not suggest that the Veteran's limitation of motion 
reached a "severe" degree, or that flexion was limited to 
30 degrees or less, due to pain.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms have been no more than 20 percent 
disabling throughout the course of the period of the appeal, 
and as such, staged ratings are not warranted.  According to 
the March 2003 VA examination, the Veteran had flexion of the 
spine to 72 degrees.  Subsequently, the Veteran had flexion 
of the spine to 80 degrees in March 2009.  As such, a 
disability rating in excess of 20 percent has not been 
warranted at any time during the pendency of this claim.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 20 percent for a lumbar 
spine disability must be denied.


Increased Rating for an Anterior Compression Fracture at the 
T6 Level

Relevant Facts and Regulations

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for his service-connected 
anterior compression fracture of the thoracic spine.  For 
historical purposes, service connection was granted in an 
August 1987 rating decision.  A disability evaluation of 10 
percent was assigned under Diagnostic Code 5291, effective as 
of October 7, 1986.  VA received the Veteran's claim for an 
increased disability rating in June 2003.  

The Veteran was afforded VA examination of the thoracic spine 
in April 2004.  Upon examination, the examiner concluded that 
the Veteran had mild upper thoracic kyphosis.  No range of 
motion measurements were taken as part of this examination.  
According to the examiner, there is normally no significant 
flexion or extension, or any motion at all for that matter, 
of the thoracic spine.  A diagnosis of a history of fracture 
of the fifth thoracic vertebrae with residual mild kyphosis 
with minimal loss of function primarily due to pain was 
assigned.  X-rays were taken at this time and interpreted to 
reveal small marginal osteophytes in the thoracic vertebra, 
with a loss of height at the T6 level.  

The Veteran was afforded an additional VA spine examination 
in January 2009.  The Veteran reported having a constant 
aching pain in his back that became worse with strenuous 
activity.  The examiner noted that the Veteran had some 
degree of kyphosis of the thoracic spine and the Veteran was 
unable to lift his head up straight or look up because of the 
kyphosis.  Upon examination, the examiner concluded that the 
Veteran had 35 degrees of kyphosis with 0 degrees of motion 
of the thoracic spine.  

Throughout the course of this appeal, the Veteran's service-
connected anterior compression fracture at the T6 level has 
been rated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5291.  As previously 
noted, the rating criteria for evaluating disabilities of the 
spine were amended, effective September 26, 2003, and the 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for this disability is 
warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

As no neurologic component has been medically associated with 
the Veteran's service-connected compression fracture of the 
thoracic spine (see the March 2003 and the April 2009 VA 
examination reports), consideration of a separate disability 
evaluation for neurological manifestations is not warranted.  
See38 C.F.R. § 4.71a, Note (1).  

Evaluation Prior to September 2003 and Thereafter

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the dorsal (thoracic) spine is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5291.  
Under Diagnostic Code 5291, moderate or severe limitation of 
motion of the thoracic spine warrants a 10 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).  10 
percent is the maximum disability evaluation available under 
Diagnostic Code 5291.  Therefore, the Veteran is not entitled 
to a disability rating in excess of 10 percent for limitation 
of motion of the thoracic spine.  

Under the rating criteria as it existed prior to September 
26, 2003, a higher disability rating of 60 percent is 
warranted under Diagnostic Code 5285 when there are residuals 
of vertebral fracture with abnormal mobility requiring a neck 
brace with no cord involvement.  However, the evidence does 
not indicate that the Veteran has such abnormal motion of the 
spine that a neck brace is required.  As such, a higher 
disability evaluation would not be warranted under Diagnostic 
Code 5285.  

Evaluation Subsequent to September 2003

Under the criteria effective September 26, 2003, vertebral 
fracture or dislocation is to be evaluated under the General 
Rating Formula for Rating Diseases and Injuries of the Spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5235 
(2006).  

In the present case, the Veteran does have limitation of 
motion of the thoracic spine.  However, the Board notes that 
the rating criteria now address the spine in terms of the 
thoracolumbar spine, recognizing that the thoracic and lumbar 
segments move in unison.  Thus, in this case, because the 
Veteran is service-connected for a disability of the lumbar 
spine that has been rated under the General Rating Formula as 
20 percent disabling, increasing the Veteran's thoracic spine 
disability based on limitation of motion of the thoracolumbar 
spine would overlap with consideration of limitation of 
motion of the lumbar spine, resulting in pyramiding, which is 
forbidden under 38 C.F.R. § 4.14 (2008).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 10 percent for a thoracic 
spine disability must be denied.


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for Dupuytren's contracture with arthritis of the 
left foot is denied.  

Entitlement to a disability rating in excess of 20 percent 
for traumatic arthritis of the lumbar spine is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for an anterior compression fracture at the T6 level 
is denied.  


REMAND

The Veteran contends that he is entitled to service 
connection for a neck disorder.  However, as outlined below, 
additional evidentiary development is necessary before 
appellate review may proceed on this matter.  

The Veteran's service treatment records indicate that the 
Veteran had problems with his cervical spine during military 
service.  According to a January 1986 in-service orthopedic 
evaluation, the Veteran injured his lumbar and thoracic spine 
during service.  This record also indicated that X-rays of 
the Veteran's cervical spine revealed traumatic changes.  
Therefore, the evidence suggests that the Veteran may have 
had a cervical spine condition during service. 

However, the post-service treatment records are not entirely 
clear as to whether or not the Veteran has a current cervical 
spine disorder.  A May 1987 VA examination indicates that the 
Veteran had complaints of pain in his neck at this time.  The 
next medical evidence of record relating to the Veteran's 
cervical spine is a July 1999 VA examination.  According to 
the examination, the Veteran had significant limitation of 
motion of the cervical spine.  A diagnosis of post-fractured 
degenerative joint disease of the thoracic and cervical spine 
with loss of function due to pain was assigned at this time.  
However, X-rays of the cervical spine taken at this time did 
not reveal any impairment of the cervical spine.  Finally, 
according to the Veteran's January 2009 VA examination, the 
Veteran had some degree of kyphosis of the thoracic spine and 
was unable to lift his head up straight or look up.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In the present case, the evidence establishes that the 
Veteran was found to have traumatic changes of the cervical 
spine during military service.  The Veteran has complained of 
neck pain since service, and the July 1999 VA examination 
indicated that the Veteran had a significant reduction in 
cervical spine range of motion.  Therefore, the evidence 
suggests that the Veteran may have a current disability of 
the cervical spine that may be associated with his military 
service.  As such, the Veteran must be afforded VA 
examination of the cervical spine before appellate review may 
proceed.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any neck and/or 
cervical spine disability.  All testing 
deemed necessary by the examiner should 
be performed and the results reported 
in detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and 
this fact should be acknowledged in the 
report.  

For any neck or cervical spine 
disability found, the examiner is 
requested to state whether it is at 
least as likely as not that it was 
incurred in service or is otherwise 
causally related to service.  

2. Thereafter, the AMC should 
readjudicate the Veteran's claim.  If 
it remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


